Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Meyer,  U.S. pat. Appl. Pub. No. 2017/0019312, in view of Hsu, U.S. pat. Appl. Pub. No. 2017/0176114, mailed May 26, 2022, is hereby incorporated by reference.


Response to Amendment
3.	Applicant's arguments filed on November 9, 2022 with respect to claims 1-20 have been fully considered but they are not found persuasive.
Applicant alleges that neither Meyer nor Hsu teach the claimed limitation of “identifying a first and a second application from a plurality of applications as fate sharing applications, based on correlation between the behavior metrics for their application traffic” because the cited arts only focus on network events and do not contemplate per-application behavioral metrics and their relationships to one another. Specifically, applicant states that Hsu only teaches identifying applications and their relationships in response to an observed negative network event and hence fails to teach that applications are proactively identified as fate sharing in the absence of a network event. Examiner disagrees.
Hsu teaches identifying “fate sharing” applications (e.g., first and second applications) involved in a network event when application traffic for first application negatively affects the behavioral metrics for the application traffic of the second application, e.g., a high bandwidth application causes congestion and affects performance of other application on a network segment (see Hsu, par 0037-0038). In this case bandwidth usage on the network segment is a correlation of the behavioral metrics of the applications. Therefore, examiner submits that Hsu teaching meets the definition of “fate sharing” in the present claims. The fact that Hsu’s “fate sharing” applications are identified in response to an occurred network event is irrelevant because the present claims do not specify environment and/or condition upon which the “fate sharing” applications are identified.
Applicant also alleges that neither Meyer nor Hsu teach using the behavioral metrics that are common or “fate sharing” between the applications to predict future issues.
Examiner is however unable to find the alleged limitation in the present claims.


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/21/22